TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00094-CR



                                  Zackary Grigsby, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
          NO. C1-CR-08-219276, HONORABLE MIKE DENTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After a bench trial, appellant Zackary Grigsby was convicted of assault with a finding

of family violence, a class A misdemeanor. See Tex. Penal Code Ann. § 22.01 (West Supp. 2008).

The trial court assessed punishment at 220 days’ confinement. On appeal, Grigsby argues that the

trial court erred in allowing a witness to testify after a violation of Texas Rule of Evidence 614,

commonly referred to as “the Rule.” See Tex. R. Evid. 614 (“At the request of a party, the court

shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and it may

make the order of its own motion.”). We affirm the judgment of conviction.


                                        BACKGROUND

               On October 15, 2008, at approximately 9:45 a.m., Jonestown police officers

Justin Postell and Scott Patrolia were dispatched on a domestic disturbance call to the home shared

by Grigsby and Kristina Hendrix, the victim in this case. Grigsby and Hendrix dispute the series of
events that led to the police being called to the home.           Hendrix testified at trial that the

altercation began when, in an attempt to get out of bed that morning, she had nudged Grigsby’s

foot and inadvertently caused his foot to strike the couple’s 18-month-old son. According to

Hendrix, Grigsby then became angry, punching her in the arm and slapping her in the face with the

back of his hand.

                Grigsby, on the other hand, provided police with a written statement claiming that he

and Hendrix had gotten into an argument that morning and that Hendrix had intentionally kicked him

in the leg, causing his leg to hit their son in the face. According to Grigsby, Hendrix then began

physically attacking him, requiring him to defend himself by grabbing her arms and pushing her

away. Grigsby’s brother, Christopher,1 testified at trial that he was also in the house at the time of

the events and that he observed Hendrix attacking Grigsby in a manner consistent with

Grigsby’s statement.

                It is undisputed that immediately after the altercation, Hendrix left the home with the

couple’s two children, and Officers Postell and Patrolia arrived a few minutes later. Postell testified

that when he knocked on the front door of the home, Christopher came to the door and informed him

that Grigsby was not there. Postell then asked Christopher for some form of identification, and when

Christopher entered the home to retrieve it, Postell observed Grigsby “poking his head out from a

small closet in the bedroom.” Christopher later testified that he initially told the police that Grigsby

was not home because at the time, he believed that statement to be true. Christopher explained that

immediately after Hendrix left the home, he had gone outside to smoke a cigarette on the front porch,


       1
           To avoid confusion, we will refer to Christopher Grigsby as “Christopher.”

                                                   2
and had assumed that while he was out there, Grigsby had exited the home through a side

or back door.

                Hendrix was called back to the scene for questioning and when she arrived, Postell

observed and photographed the beginning stages of a bruise on her upper arm. Postell also

documented and photographed an injury to Grigsby’s arm, but stated at trial that he did not know

what had caused this injury. Postell testified that based on the bruising on Hendrix’s arm, which was

consistent with her version of the events, and the fact that Grigsby had hidden from the police in a

bedroom closet, he determined that Grigsby was the primary aggressor and arrested him for assault.2

                Patrolia testified that he interviewed Grigsby at the scene and that Grigsby stated that

Hendrix had kicked him. According to Patrolia, “I asked him if he could roll his pant leg up to see

if there [were] any marks and he responded that there [were not] any and did not roll his pant leg up.”

                After hearing the evidence, the trial court found Grigsby guilty of the assault with a

finding of family violence. In reaching this conclusion, the trial court noted that it did not find

Christopher to be a credible witness, and further stated that “[f]light is evidence of guilt.”

The trial court sentenced Grigsby to 220 days’ confinement, and this appeal followed.


                                    STANDARD OF REVIEW

                The rule of witness sequestration, or the Rule, provides for the exclusion of witnesses

from the courtroom during trial. Tex. R. Evid. 614. The purpose of the Rule is to prevent the




       2
         Postell testified that his decision was also based on prior incidents of violence that had been
brought to his attention. However, after all evidence had been presented, the trial court stated,
“I know both sides pretty much opened the door as to prior violence but I’m going to exclude that.”

                                                   3
testimony of one witness from influencing the testimony of another. Russell v. State, 155 S.W.3d
176, 179 (Tex. Crim. App. 2005). If a witness violates the Rule by remaining in the courtroom

after the Rule is invoked, the testimony of that witness may be admitted or excluded at the

trial court’s discretion. Bell v. State, 938 S.W.2d 35, 50 (Tex. Crim. App. 1996). On appeal, the

trial court’s decision to admit testimony will not be disturbed absent an abuse of that discretion. Id.

“In reviewing the trial court’s decision to allow the testimony, we look at whether or not the

defendant was harmed or prejudiced by the witness’s violation; that is, whether or not the witness’s

presence during other testimony resulted in injury to the defendant.” Id.


                                           DISCUSSION

               In his sole issue on appeal, Grigsby argues that the trial court erred in allowing

Patrolia to testify after a violation of the Rule, referring to an incident in which defense counsel

observed Patrolia speaking to Hendrix and Postell shortly before Patrolia’s testimony. The State

responds that Grigsby failed to preserve this error for appellate review.

               The Rule was invoked when the bench trial began. After Hendrix and Postell had

testified and just prior to Patrolia’s testimony, there was a brief recess while a photograph was

copied for the purpose of admitting it into evidence. When the court came back on the record, the

following exchange took place:


       DEFENSE:        When I was going to check on the status of my photograph, I think
                       the State may have violated the Rule. I say that because I noticed the
                       complaining witness, previous officer and this gentleman sitting in
                       the witness box now, all conferring, and that’s a violation of the Rule.
                       I just want to make a hearing about that prior to this witness
                       testifying. It may not be a violation, it may or may not.

                                                  4
      COURT:         So State tell me what’s going on.

      STATE:         Well basically the victim has to go pay her parking meter and she was
                     wondering if one of the officers could walk her to the car because she
                     was worried about that, so we were—

      COURT:         Was there any discussion about the facts that we’re discussing here
                     today?

      STATE:         Not to my knowledge.

      COURT:         Okay, do you wish to go further than that counsel?

      DEFENSE:       I would like to ask the officer a question or two.


             Defense counsel was then permitted to take Patrolia on voir dire, where the following

exchange occurred:


      Q:             Just a few moments ago, is it fair to say that you were conferring with
                     the State about this case?

      A:             Yes.

      Q:             What were y’all discussing?

      A:             Just preparing my testimony.

      Q:             And that was just a moment ago?

      A:             No, sir.

      Q:             When was that?

      A:             As far as when we were?

      Q:             As far as when was that?

      A:             Yesterday.



                                                5
       Q:             Okay, did you visit with them today?

       A:             Yes.

       Q:             Did you visit with them just a few minutes ago?

       A:             Not about the case, no. They came in and got me that was it.

       Q:             Well I just happen to notice you were sitting with the alleged victim
                      and also your brother officer; is that right?

       A:             He just came out of the courtroom.

       Q:             Okay I understand that, when he came out [the] prosecutor came out;
                      right?

       A:             Yes, sir.

       Q:             Were you standing right there?

       A:             Yes, sir.

       Q:             What was the conversation?

       A:             Change for the meter outside.

       Q:             Okay.

       DEFENSE:       No further questions.

       COURT:         Alright go ahead, State.


               The State then began its direct examination of Patrolia and no further mention was

made of any potential violation of the Rule.

               In order to preserve a complaint for appellate review, a party must make a timely and

specific objection at trial and obtain a ruling on that objection. Tex. R. App. P. 33.1; see also




                                                 6
Gillenwaters v. State, 205 S.W.3d 534, 537 (Tex. Crim. App. 2006) (observing that one purpose of

Rule 33.1 is to ensure “that the trial court will have an opportunity to prevent or correct errors”).

               Grigsby argues that defense counsel properly preserved error by stating, “I think the

State may have violated the Rule,” and by taking the witness on voir dire. However, as the quoted

portion of the record reflects, counsel did not pursue the issue further after taking the witness on

voir dire, and appears to have been satisfied that no violation of the Rule occurred. Importantly,

counsel did not obtain a ruling from the trial court, nor did he object to the trial court’s failure to

rule. See Tex. R. App. P. 33.1(a)(2). As a result, Grigsby’s complaint has not been properly

preserved for appellate review.

               Furthermore, even if error had been properly preserved, the trial court did not abuse

its discretion in admitting Patrolia’s testimony. While Grigsby relies heavily on Patrolia’s initial

statement that he was, “Just preparing my testimony,” when conferring with the State, the context

of that statement makes it clear that Patrolia was in fact referring to a conversation that had taken

place the day before. Patrolia later stated that the conversation observed by defense counsel at trial

was limited to the topic of Hendrix’s need to attend to a parking meter. This explanation, which was

consistent with the prosecutor’s description of the conversation, could have reasonably allowed the

trial court to conclude that Patrolia did not confer with the other witnesses on an issue relevant to

Grigsby’s guilt or innocence and therefore that no violation of the Rule occurred.3                See




       3
         Error in allowing testimony after a violation of the Rule is considered “non-constitutional
and will be disregarded unless it affected the appellant’s substantial rights.” Russell v. State,
155 S.W.3d 176, 181 (Tex. Crim. App. 2005) (citing Tex. R. App. P. 44.2(b)). In this case,
Grigsby’s substantial rights were not affected because no violation of the Rule occurred.

                                                  7
Archer v. State, 703 S.W.2d 664, 667 (Tex. Crim. App. 1986) (holding that Rule is violated when

State witnesses confer on issue bearing on guilt or innocence of accused).

               Because no error was preserved regarding any alleged violation of the Rule, we

overrule Grigsby’s issue on appeal.


                                        CONCLUSION

               We affirm the judgment of conviction.



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Affirmed

Filed: August 31, 2009

Do Not Publish




                                                8